— Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered November 13, 1984, convicting him of driving while intoxicated, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that certain testimony concerning his actions as being “extremely dangerous” and capable of causing a "potential life threatening situation” was inadmissible and prejudicial. The testimony in question was introduced into evidence without objection, and thus the contention is unpreserved for appellate review. In any event, the evidence in question did not deprive the defendant of a fair trial, and the evidence of guilt is overwhelming (see, People v McCright, 107 AD2d 766; People v MacKay, 98 AD2d 732). Mangano, J. P., Gibbons, Bracken and Spatt, JJ., concur.